 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is entered into as of
January 23, 2014 (the “Effective Date”) by and between Trestles Pain
Specialists, LLC, a California Corporation (the “Consultant”), and Mesa Pharmacy
Inc., a California Corporation (the “Company”), and together with the
Consultant, the “Parties”).

 

RECITALS

 

WHEREAS, the Company is engaged in the business of Pharmacy Compounding.

 

WHEREAS, the Company wishes to engage the Consultant as an independent
contractor for the Company for the purpose of providing the professional
services set forth in Exhibit A attached hereto and made a part hereof (the
“Services”) on the terms and conditions set forth below; and

 

WHEREAS, the Consultant wishes to provide the Services in accordance with the
terms of this Agreement; and

 

WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and benefits contained herein, the Parties hereby agree as follows:

 

1. RESPONSIBILITIES.

 

(a)Of the Contractor. The Consultant agrees to do each of the following:

 

  A. Perform the Services set forth in Exhibit A attached hereto; provided,
however, that if a conflict exists between this Agreement and any term in
Exhibit A, the terms in this Agreement shall control.         B. Devote as much
productive time, energy, and ability to the performance of its duties hereunder
as may be necessary to provide the required Services in a timely and productive
manner.         C. Perform the Services in a manner consistent with professional
industry standards.         D. Communicate with the Company regarding progress
the Consultant has made in performing the Services.         E. Provide services
(including the Services) that are satisfactory and acceptable to the Company.

 

Consulting Services Agreement1

 

 

  (b) Of the Company. The Company agrees to do each of the following:

  

  A. Engage the Consultant as an independent contractor to perform the Services
set forth in Exhibit A to this Agreement.         B. Satisfy all of the
Consultant’s reasonable requests for assistance in its performance of the
Services.         C. Provide the Consultant with specialty formularies, sales
materials, and any product samples required for sales.



 

2. NATURE OF RELATIONSHIP.

 

  (a) Independent Contractor Status. The Consultant agrees to perform the
Services hereunder solely as an independent contractor. The Parties agree that
nothing in this Agreement shall be construed as creating a joint venture,
partnership, franchise, agency, employer/employee, or similar relationship
between the Parties, or as authorizing either Party to act as the agent of the
other. The Consultant is and will remain an independent contractor in its
relationship to the Company. The Company shall not be responsible for
withholding taxes with respect to the Consultant’s compensation hereunder. The
Consultant shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind. Nothing in this Agreement shall create any
obligation between either Party and a third party.         (b) Indemnification
of Company by Consultant. The Company has entered into this Agreement in
reliance on information provided by the Consultant, including the Consultant’s
express representation that it is an independent contractor and in compliance
with all applicable laws related to work as an independent contractor. If any
regulatory body or court of competent jurisdiction finds that the Consultant is
not an independent contractor and/or is not in compliance with applicable laws
related to work as an independent contractor, based on the Consultant’s own
actions, the Consultant shall assume full responsibility and liability for all
taxes, assessments, and penalties imposed against the Consultant and/or the
Company resulting from such contrary interpretation, including but not limited
to taxes, assessments, and penalties that would have been deducted from the
Consultant’s earnings had the Consultant been on the Consultant’s payroll and
employed as an employee of the Company.

 



Consulting Services Agreement2

 

 

3. CONFIDENTIAL INFORMATION.

 

The Consultant agrees, during the Term and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, or corporation without the prior written
authorization of the Company, any Confidential Information of the Company.
“Confidential Information” means any of the Company’s proprietary information,
technical data, trade secrets, or know-how, including, but not limited to,
research, product plans, products, services, customer lists, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, or other
business information disclosed to the Consultant by the Company, either directly
or indirectly. The Consultant may use the Confidential Information to the extent
necessary for negotiations, discussions, and consultations with Company
personnel or authorized representatives or for any other purpose the Company may
hereafter authorize in writing.

 

4. REPRESENTATIONS AND WARRANTIES.

 

  (a) The Parties each represent and warrant as follows:

 

  A. Each Party has full power, authority, and right to perform its obligations
under the Agreement.         B. This Agreement is a legal, valid, and binding
obligation of each Party, enforceable against it in accordance with its terms
(except as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally and equitable remedies).         C.
Entering into this Agreement will not violate the charter or bylaws of either
Party or any material contract to which that Party is also a party.

 

  (b) The Consultant hereby represents and warrants as follows:

 

  A. The Consultant has the sole right to control and direct the means, details,
manner, and method by which the Services required by this Agreement will be
performed.         B. The Consultant has the right to perform the Services
required by this Agreement at any place or location, and at such times as the
Consultant shall determine.         C. The Services shall be performed in
accordance with standards prevailing in the Company’s industry, and shall
further be performed in accordance with and shall not violate any applicable
laws, rules, or regulations, and the Consultant shall obtain all permits or
permissions required to comply with such standards, laws, rules, or regulations.

 



Consulting Services Agreement3

 

 



  D. The Services required by this Agreement shall be performed by the
Consultant or the Consultant’s staff, and the Company shall not be required to
hire, supervise, or pay any assistants to help the Consultant perform such
Services.         E. The Consultant is responsible for paying all ordinary and
necessary expenses of its staff.         F. The Consultant is responsible for
providing insurance coverage for itself and its staff.         G. The Consultant
shall be on an exclusive basis with the Company for Compound Pharmacy sales. The
Consultant shall not during the course of this agreement, without the prior
written consent of the Company provide Compound Sales services to any other
entity in competition with the Company.

 

  (c) The Company hereby represents and warrants as follows:



 

  A. The Company will make timely payments of amounts earned by the Consultant
under this Agreement.         B. The Company shall notify the Consultant of any
changes to its procedures affecting the Consultant’s obligations under this
Agreement including payment from funding agent at least 30 days prior to
implementing such changes.         C. The Company shall provide such other
assistance to the Consultant as it deems reasonable and appropriate.         D.
The Company shall be on an exclusive basis with the Consultant for Compound
Pharmacy sales. The Company shall not during the course of this agreement,
without the prior written consent of the Consultant obtain Compound Sales
services from any other entity in competition with the Consultant.

 

5. COMPENSATION.

  

  (a) Terms and Conditions. The Company shall pay the Consultant in accordance
with the terms and conditions set forth in Exhibit A.         (b) Timing of
Payment. Payments shall be made to the Consultant upon closing of claims billed
and shipped on the 25th day of the preceding month due and payable on the 10th
day of the following month. Payments made after 5 days from the 10th shall be
subject to an additional 1 ½% interest charge on the amount owed with each month
subject to an Additional 1 ½%interest charge (supported by reasonable
documentation) for all Services performed to the Company’s satisfaction in
accordance with Exhibit A.

 



Consulting Services Agreement4

 

  

  (c) No Payments in Certain Circumstances. Notwithstanding the foregoing, no
payment shall be payable to the Consultant under any of the following
circumstances:



 

  A. if prohibited under applicable government law, regulation, or policy;      
  B. if the Consultant did not directly perform or complete the Services
described in Exhibit A;         C. if the Consultant did not perform the
Services to the reasonable satisfaction of the Company; or         D. if the
Services performed occurred after the expiration or termination of the Term of
this Agreement, unless otherwise agreed in writing.

 

  (d) No Other Compensation. The compensation set out above shall be the
Consultant’s sole compensation under this Agreement.         (e) Expenses. Any
expenses incurred by the Consultant in the performance of this Agreement shall
be the Consultant’s sole responsibility.         (f)  Taxes. The Consultant is
solely responsible for the payment of all income, social security,
employment-related, or other taxes incurred as a result of the performance of
the Services by the Consultant under this Agreement and for all obligations,
reports, and timely notifications relating to such taxes. The Company shall have
no obligation to pay or withhold any sums for such taxes.

 

6. WORK FOR HIRE.

 

The Consultant expressly acknowledges and agrees that any work prepared by the
Consultant under this Agreement shall be considered “work for hire” and the
exclusive property of the Company unless otherwise specified. To the extent such
work may not be deemed a “work for hire” under applicable law, the Consultant
hereby assigns to the Company all of its right, title, and interest in and to
such work. The Consultant shall execute and deliver to the Company any
instruments of transfer and take such other action that the Company may
reasonably request, including, without limitation, executing and filing, at the
Company’s expense, copyright applications, assignments, and other documents
required for the protection of the Company’s rights to such materials.

 

Consulting Services Agreement5

 

 

7. NO CONFLICT OF INTEREST; OTHER ACTIVITIES.

 

The Consultant hereby warrants to the Company that, to the best of its
knowledge, it is not currently obliged under an existing contract or other duty
that conflicts with or is inconsistent with this Agreement. During the Term (as
defined below), the Consultant is free to engage in other independent
contracting activities; provided, however, the Consultant shall not accept work,
enter into contracts, or accept obligations inconsistent or incompatible with
the Consultant’s obligations or the scope of Services to be rendered for the
Company pursuant to this Agreement, nor shall Consultant seek engagement or
employment with any person or company that would be deemed to compete with the
Company without first notifying the Company of such at least 5 business days in
advance of such engagement or employment.

 

8. TERM.

 

This Agreement shall become effective as of the Effective Date and, unless
otherwise terminated in accordance with the provisions of Section 10 of this
Agreement, will continue until the Services have been satisfactorily completed
and the Consultant has been paid in full for such Services (the “Term”); This
Agreement shall remain effective for One Year and shall automatically renew
itself unless terminated or superseded.

 

9. TERMINATION.

 

This Agreement may be terminated:

 

  (a) This agreement may only be terminated by mutual release and termination
upon mutual agreement of both parties.         (b) By either Party for a
material breach of any provision of this Agreement by the other Party, if the
other Party’s material breach is not cured within Thirty (30) days of receipt of
written notice thereof.         (c) By the Company at any time and without prior
notice, if the Consultant is convicted of any crime or offense, fails or refuses
to comply with the written policies or reasonable directives of the Company, the
Company finds Consultant is in breach of the anti-competitive language in
Section 7 of this Agreement, or is guilty of serious misconduct in connection
with performance under this Agreement.         (d) Upon termination, Consultant
shall not contact Company clients or prospects within its pipeline with a
competitive program for a period of Thirty (30) days.

 

Following the termination of this Agreement for any reason, the Company shall
promptly pay the Consultant according to the terms of Exhibit A for Services
rendered before the effective date of the termination. The Consultant
acknowledges and agrees that no other compensation, of any nature or type, shall
be payable hereunder following the termination of this Agreement.

 



Consulting Services Agreement6

 

 

10. RETURN OF PROPERTY

 

Within Two days of the termination of this Agreement, whether by expiration or
otherwise, the Consultant agrees to return to the Company all Company products,
samples, models, or other property and all documents, retaining no copies or
notes, relating to the Company’s business including, but not limited to,
reports, abstracts, lists, correspondence, information, computer files, computer
disks, and all other materials and all copies of such material obtained by the
Consultant during and in connection with its representation of the Company. All
files, records, documents, blueprints, specifications, information, letters,
notes, media lists, original artwork/creative, notebooks, and similar items
relating to the Company’s business, whether prepared by the Consultant or
otherwise coming into its possession, shall remain the Company’s exclusive
property.

 

11. INDEMNIFICATION.

 

  (a) Of Company by Consultant. The Consultant shall indemnify and hold harmless
the Company and its officers, members, managers, employees, agents, contractors,
sublicensees, affiliates, subsidiaries, successors, and assigns from and against
any and all damages, liabilities, costs, expenses, claims, and/or judgments,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively, the “Claims”) that any of them may suffer from or incur and that
arise or result primarily from (i) any gross negligence or willful misconduct of
the Consultant arising from or connected with Consultant’s carrying out of its
duties under this Agreement, or (ii) the Consultant’s breach of any of its
obligations, agreements, or duties under this Agreement.         (b) Of
Consultant by Company. The Company shall indemnify and hold harmless the
Consultant from and against all Claims that it may suffer from or incur and that
arise or result primarily from (i) the Company’s operation of its business, (ii)
the Company’s breach or alleged breach of, or its failure or alleged failure to
perform under, any agreement to which it is a party, or (iii) the Company’s
breach of any of its obligations, agreements, or duties under this Agreement;
provided, however, none of the foregoing result from or arise out of the actions
or inactions of the Consultant.

 



Consulting Services Agreement7

 



 

12. USE OF TRADEMARKS.

 

The Consultant recognizes the Company’s right, title, and interest in and to all
service marks, trademarks, and trade names used by the Company and agrees not to
engage in any activities or commit any acts, directly or indirectly, that may
contest, dispute, or otherwise impair the Company’s right, title, and interest
therein, nor shall the Consultant cause diminishment of value of said trademarks
or trade names through any act or representation. The Consultant shall not apply
for, acquire, or claim any right, title, or interest in or to any such service
marks, trademarks, or trade names, or others that may be confusingly similar to
any of them, through advertising or otherwise. Effective as of the termination
of this Agreement, whether by expiration or otherwise, the Consultant shall
cease to use all of the Company’s trademarks, marks, and trade names.

 

13. MODIFICATION.

 

No amendment, change, or modification of this Agreement shall be valid unless in
writing and signed by both Parties.

 

14. ASSIGNMENT.

 

The Company may assign this Agreement freely, in whole or in part. The
Consultant may not, without the written consent of the Company, assign,
subcontract, or delegate its obligations under this Agreement, except that the
Consultant may transfer the right to receive any amounts that may be payable to
it for its Services under this Agreement, which transfer will be effective only
after receipt by the Company of written notice of such assignment or transfer.

 

15. SUCCESSORS AND ASSIGNS.

 

All references in this Agreement to the Parties shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Agreement shall be binding on and shall inure to the benefit
of the successors and assigns of the Parties.

 

16. FORCE MAJEURE.

 

A Party shall be not be considered in breach of or in default under this
Agreement on account of, and shall not be liable to the other Party for, any
delay or failure to perform its obligations hereunder by reason of fire,
earthquake, flood, explosion, strike, riot, war, terrorism, or similar event
beyond that Party’s reasonable control (each a “Force Majeure Event”); provided,
however, if a Force Majeure Event occurs, the affected Party shall, as soon as
practicable:

 

  (a) notify the other Party of the Force Majeure Event and its impact on
performance under this Agreement; and         (b) use reasonable efforts to
resolve any issues resulting from the Force Majeure Event and perform its
obligations hereunder.

 

Consulting Services Agreement8

 

 

17. NO IMPLIED WAIVER.

 

The failure of either Party to insist on strict performance of any covenant or
obligation under this Agreement, regardless of the length of time for which such
failure continues, shall not be deemed a waiver of such Party’s right to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation under this
Agreement shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation.

 

18. NOTICE.

 

Any notice or other communication provided for herein or given hereunder to a
Party hereto shall be in writing and shall be given in person, by overnight
courier, or by mail (registered or certified mail, postage prepaid,
return-receipt requested) to the respective Parties as follows:

 

If to the Company:

 

Mesa Pharmacy Inc.

18013 Sky Park Cir Ste D

Irvine CA 92614

 

If to the Consultant:

 

Trestles Pain Specialists, LLC
3171 Paseo Cerveza Ste 207
San Juan Capistrano, CA 92675

 

19. GOVERNING LAW.

 

This Agreement shall be governed by the laws of the state of California. In the
event that litigation results from or arises out of this Agreement or the
performance thereof, the Parties agree to reimburse the prevailing Party’s
reasonable attorneys’ fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing Party may be entitled.

 

20. COUNTERPARTS/ELECTRONIC SIGNATURES.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. For purposes of this Agreement, use of a facsimile, e-mail, or other
electronic medium shall have the same force and effect as an original signature.

 

Consulting Services Agreement9

 

 

21. SEVERABILITY.

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provisions had
never been contained herein.

 

22. ENTIRE AGREEMENT.

 

This Agreement, constitutes the final, complete, and exclusive statement of the
agreement of the Parties with respect to the subject matter hereof, and
supersedes any and all other prior and contemporaneous agreements and
understandings, both written and oral, between the Parties.

 

23. HEADINGS.

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.

 

[SIGNATURE PAGE FOLLOWS]

 

Consulting Services Agreement10

 

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

  

COMPANY MESA PHARMACY INC.         By: /s/ Edward Kurtz   Name: Edward Kurtz  
Title: Chief Operating Officer

  

CONSULTANT TRESTLES PAIN SPECIALISTS, LLC         By: /s/ John Garbino   Name:
John Garbino   Title: President/CEO

  

Consulting Services Agreement11

 

 

EXHIBIT A

 

DUTIES, SPECIFICATIONS, AND COMPENSATION

 

DUTIES

 

The Consultant will perform the following services:

 

  1. Call for Company’s core programs and products/services in the geographic
area of the United States.         2. Accurately represent and state Company
policies to all potential and present customers.         3. Promptly inform of
all potential clients to the Company.         4. Inform the sales manager of all
problems concerning Company customers within the sales territory.         5.
Inform the sales manager if the consultant is representing, or plans to
represent any other business firm competitive to the company.         6.
Telephone the Company with reasonable frequency to discuss sales activity within
the territory.

 

COMPENSATION

 

As full compensation for the services rendered pursuant to this Agreement, the
Company shall pay the Consultant as follows:

 

  1. As compensation for Compound Pharmacy sales services rendered pursuant to
this Agreement, the Company shall pay the Consultant Seventeen and One Half
percent (17 ½ %) of the gross amount of qualified prescriptions billed and
shipped by the Company. Qualified prescriptions defined as prescriptions that
contain all necessary insurance information for Company to properly bill
prescription.

  

[SIGNATURE PAGE FOLLOWS]

 

Consulting Services Agreement12

 

 

By signing below, the Parties agree to comply with all of the requirements
contained in this Exhibit A.

 

Dated: January 23, 2014

 



COMPANY MESA PHARMACY INC.         By: /s/ Edward Kurtz   Name: Edward Kurtz  
Title: Chief Operating Officer

 



CONSULTANT TRESTLES PAIN SPECIALISTS, LLC         By: /s/ John Garbino   Name:
John Garbino   Title: Chief Operating Officer

 



Consulting Services Agreement13

 

 